Ludeling, C. J.
The plaintiff claims to be the owner of property, real and personal, exceeding in value five hundred dollars, which was advertised for sale, under an order of the probate court, as the property of the succession of Julien Dartez, and he enjoined the sale thereof. The1, injunction was dissolved, and the plaintiff has appealed. In this court the appellee has alleged that the matter in controversy is ordinary and not probate in its character, and therefore that no appeal could be taken *641from the parish to the Supreme Court. We will notice that the amount in dispute exceeds five hundred dollars, and that the suit is a petitory action, therefore the parish court was without jurisdiction ratione mate-rice, and the suit must-be dismissed.
It is therefore ordered that the judgment of the lower court be declared null, and that the suit be dismissed at the costs of the plaintiff.